McLennan, J.:
The rules of law which govern cases of this character are well settled, and the only difficulty arises in applying them to the facts here present. The defendants were the masters. As such they were charged with the duty of furnishing their- employees a reasonably safe place in which to work, considering all the circumstances ; reasonably safe appliances, and of informing them of any impending danger of which the masters had knowledge, and of which the employees had no knowledge, and could not have discovered by the exercise of ordinary care: and prudence.
Orson Seely, the foreman, of the pile-driver gang, of which plaintiff’s intestate was one, stood in the place of the masters, and was chargeable, with the performance of their duties in' their absence, so far as concerned the prosecution of the regular work in which that gang was engaged. The same was true of the foremen of the excavator gangs, Welch and Savage respectively, and also of Hannan when present, who had control over both Welch and Savage. As representative of the masters it was the duty of each of such foremen and of Hannan, the walking boss, to protect the property of the masters which was for use in connection with the work, and which became endangered, accidentally or otherwise, in the prosecution of the regular work, and for that purpose it was their duty to request the assistance of the men under them respectively when necessary, In' case the employees acceded, left the regular work and engaged in protecting the masters’ property, the foremen still represented the masters in such emergency, and owed to the men the same duty as the masters would have owed had they been personally present. Because the task of protecting the masters’ property, which was for use in the prosecution of the regular work, was a different task than was contemplated by the contract'of hiring, the masters were in no way relieved from the obligation which rested upon them of protecting their employees while engaged in such other or different task.
In this case the plaintiff’s intestate assumed the risks attending the work of protecting the masters’ property, which were known to him, or which he ought to have known by the exercise of ordinary *389care and prudence. He also assumed the risk of the negligent acts of his co-employees. He had the right, however, to expect that he would be warned of any imminent danger which was known to the masters but which was unknown to him, even although he" could have acquired such knowledge by careful inspection. Applying these principles of law, which are elementary, to the facts disclosed by the evidence in this case, and as we must assume- were found by the jury, have the appellants cause of complaint ?
On the. morning in question a fire started as a result of operating an engine by the gang of men engaged in excavating the State ditch, almost directly opposite the point where the plaintiff’s intestate was working on the' canal with the pile-driver gang: Welch, the foreman of the-gang working at the point where the fire started, ordered his men to aid in extinguishing the fire, as was his duty to do. His men being unable to put it out, he called upon 'Hannan, who was the boss over both him and Savage, to send additional help* and he, Hannan, sent Savage’s -men, as was also his duty. The fire spread rapidly and in the direction of the pile of spiles which were for use in the work being prosecuted by Seely’s gang,, of which plaintiff’s intestate was one, and Seely, as was his duty, ordered his men to -fight the fire. Hannan then assumed to give directions ‘to all; assumed to give directions to the end that the masters’ property might, not be destroyed by fire which started as the result of the work being done by the men over whom he had charge. While so giving directions and controlling the actions of the men, he was informed that the elm stump above referred to, and about'which the men were working, was in immediate danger of falling, by reason of being burned through near the ground, and that the men would be injured thereby. He gave no heed to' the, warning; did not communicate the information thus received to plaintiff’s intestate, or take any precautions to prevent injury to him which would naturally result from the fall of the stump, but permitted him to work in the blinding smoke, enveloped in steam, amid the noise and confusion, continuing his efforts to save his masters’ property, wholly oblivious of the threatened danger of which the masters’ representative might have known from observation, and of which he had been actually told and warned.
Under the circumstances it cannot be said that the masters failed *390in their duty, in that they did not provide a reasonably safe place for plaintiff’s intestate to work in. The nature of the. work was. hazardous. The work of fighting the fire must, of necessity, be done where the fire was,, and without any opportunity to change the conditions or to make the place safe. This situation the plaintiff’s intestate saw and knew and assumed the risk. The first duty enumerated which the master owes to the employee was, therefore,'discharged. The same may be said as to the second; but, as to the third, as before said, the: plaintiff’s intestate at the time of the accident was engaged in a dangerous work; was, under the direction of Hannan, the representative of the defendants. ■ He (Hannan)^ as the evidence shows, had better opportunity to'know the danger attending the extinguishment of the fire than the plaintiff’s intestate, and in fact he knew, had been informed, that the stump was about tó fall, and that the employees were in danger of being injured thereby, and he omitted to notify the plaintiff’s intestate of the fact or of his peril. By such omission he failed to do his duty ; failed to notify plaintiff’s intestate of impending danger of which he had knowledge and of which the plaintiff’s intestate had mo knowledge, and could not have discovered by the exercise of ordinary care and prudence. For such failure the defendants are liable.
There is no force in the suggestion that because Hannan had no connection with the pile-driver gang, or with plaintiff’s intestate, in the prosecution of the regular work, he did not represent the masters while the men wére engaged in extinguishing the fire, Or that while so engaged he became an employee merely.. Seely had the right to request the men to assist in extinguishing the fire ; so. had Hannan; and it was the duty of the men to respond. Hannan was apparently given or assumed control, he being the highest in authority, and in* attempting to protect the property he did only what the defendants might have done if present. Their obligation rested upon him. Had the defendants been personally in charge of extinguishing the fire, and had known that the elm stump was about to' fall in the midst of their employees^ in time to have warned such employees of' the danger, and failed to give such warning, in case injury resulted, it will not be, seriously.contended that they would not be liable.. It cannot be important that plaintiff’s intestate, while fighting the fire, was under the direction of defendants’ representative -Hannan, *391rather than under the direction of their representative Seely, under whom the plaintiff’s intestate performed his regular work.
If there had been a pit within the triangle before described, the covering of which was known to Hannan to be unsafe, and he had ■requested plaintiff’s intestate, or even a stranger, to carry the defendants’ spiles across it in order to save them from destruction, without informing the person so requested of the dangerous condition of the pit, and injury resulted without fault on the part of the person injured, the defendants would be liable, and it would be entirely ■immaterial to which gang of employees plaintiff’s intestate belonged, or whether he belonged to either. Had Hannan directed the men ■to carry the pile of spiles across the highway bridge, with the knowledge that such bridge was unsafe, if injury resulted the defendants would be liable, provided only that the person injured had no knowledge of the dangerous condition of the bridge, and so even -although a careful inspection of the bridge by such person might .have disclosed its unsafe condition.
Hannan represented the defendants in operating the excavating machines, having under his control a number of men for that purpose. In their operation an accident occurred which threatened the •destruction of defendants’ property, but not connected with the work under the charge of Hannan; he requested his own men, and ■others engaged in other and different work of the defendants, to aid in protecting such property. All responded, and Hannan assumed to direct their movements. A new and unexpected danger arose; the stump became so burned that it was liable to fall at any moment, and injury to the men was imminent. The danger was known to Hannan, but was unknown to the employees. Hannan neglected to warn them of the danger; the stump fell and caused the death of plaintiff’s intestate. For that neglect we think it clear that the ■defendants are liable. It is immaterial that some of the men before -called by Hannan were engaged in other or independent work of the masters, andwere under the direction of another foreman.
The jury were justified in finding upon the evidence that the plaintiff’s intestate was free from contributory negligence. He will be presumed to have known that the work was dangerous, and that "the same precautions could not be taken for his protection as when engaged in his ordinary work, and all the risks arising by reason of *392such facts he assumed. He did not, however, assume the risk of a. danger which was known to the masters’ representative, and of which he was not informed, and he liad a right to rely upon the fact that it was the duty of the masters under such circumstances to inform him of such danger, and upon the belief that such duty would be-performed.'
The cases cited by appellants’ counsel in no way conflict with the-views above expressed.
In Reinig v. Broadway Railroad Co. (49 Hun, 269) the plaintiff was a changer of horses, and was employed for that purpose.. Another employee-of the defendant, named Eckert, directed the-plaintiff to shovel snow from the roof of defendant’s building. As-he was descending to the ground in order to avoid a snowdrift, he. jumped off the ladder on to the roof of another building, in which, there was a skylight, of the existence of which he did not know,, and through which he fell and sustained injury. It was held that the plaintiff assumed the risk attendant upon clearing the roof of snow; that under the circumstances the employer was not under-obligation to inform him. of the fact that there was a skylight upon the roof of an adjacent building, nor did it appear in that case that: the defendant’s other employee had any authority to direct the plaintiff to shovel the snow from the roof, and it was held that the. plaintiff could not recover. In that case, if Eckert had been charged, with the duty of keeping the roof of defendant’s building free from snow, and by reason of a sudden accumulation of snow the building was liable .to fall, and to prevent it from falling it became necessary 'for Eckert to have assistance, and he had permitted the plaintiff,, without warning, to go upon a defective skylight, of which he (Eckert) had knowledge, the facts would be analogous to the facts in the case at bar, and under such circumstances the defendant in that case would have been liable.
In Leary v. Boston & A. Railroad Co. (139 Mass. 580) it was held that where a servant, upon being requested to perform duties more dangerous and complicated than those embraced in his original contract of hiring, undertakes to perform such duties, knowing their dangerous character, he assumes the risk of such other or additional employment. This is a restatement of the principle that a servant assumes all the risks of his employment, whether it be dangerous or *393otherwise, which are apparent or obvious, or which may be discovered by the exercise of ordinary care and prudence.
In Wormell v. Maine Cent. Railroad Co. (79 Maine, 397) no other or different rule was adopted. In that ease it was held that an employee who assumes to perform duties outside of his regular employment, at the request of the master, is held to assume the risks incident to those duties.
As said in Railroad Company v. Fort (17 Wall. 553) the liability of the master for injuries to ■ a servant, received while engaged in doing work outside of his regular employment, at the master’s request, does not arise from the direction to do the other or different work which may be more dangerous, but from the failure on the part of the master to give proper warning of the attendant danger, where it is not obvious, or where the servant is of immature years, or unable to comprehend the danger.
In the case at bar, as we have seen, the plaintiff’s intestate was rightfully directed to assist in the preservation of the defendants’ property, The work required of him was dangerous, obviously so, and he assumed the risk attendant upon the performance of such new duties. He was chargeable, as in any other employment, with risks which were apparent, which were obvious, which, under the circumstances, considering the nature of the work he was doing, he could have discovered by the exercise of ordinary care and prudence. He had a right to assume, however, that the defendants, or in their absence their representative who had requested such service, would inform him if any new and dangerous condition arose, of which they or their representative had knowledge; that they would use ordinary care and prudence to protect him against injury, on account thereof.
Upon the whole evidence we think the jury were justified in conclúding that the defendants failed to discharge the duty which they owed to the plaintiff’s intestate, because of the failure of Hannan to inform him that the elm stump in question was liable to fall, of which fact Hannan had notice, and of which the plaintiff’s intestate had no knowledge, and that they were guilty of negligence; that the plaintiff’s intestate was not as matter of law guilty of contributory negligence, because of the fact that he failed to discover the dan*394g.erous, condition of the stump,, notwithstanding such condition might have been, discovered by him by careful' inspection. .
Hone of the exceptions taken to the .ridings pf the learned trial justice are . of such a character as to require a reversal of the judgment.
It follows that the judgment and order appealed from should be affirmed, with costs.
All concurred, except Adams and Smith, JJ., dissenting.